         Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 __________________________________
 JAKUB MADEJ
                                                  CIVIL ACTION No. 3:20-cv-00133-JCH
        Plaintiff,

 v.
                                                  JURY TRIAL DEMANDED
 YALE UNIVERSITY, MARK SCHENKER
 JESSIE ROYCE HILL, MARVIN CHUN,
                                                  APRIL 20, 2020
 PETER SALOVEY

        Defendants.

 __________________________________


                          PLAINTIFF’S RESPONSE IN OPPOSITION
                     TO DEFENDANTS’ MOTION FOR PROTECTIVE ORDER


       Plaintiff Jakub Madej responds in opposition to Defendants’ motion for protective order as

vexatious and derogatory, and for sanctions to deter unreasonable filings presented to this Court

solely to cause unnecessary delay. Defendants should never be permitted to make similar requests

to this Court again.

       Defense counsel never met the plaintiff; he refused or ignored all proposals to confer. He

has not answered a single phone call from plaintiff for seven consecutive weeks. Counsel was

obliged to attempt to resolve discovery disputes (Doc. 67) informally via phone before filing a

formal motion under both Local Rule 37 and Standing Order of the Court (Doc. 9). He did not.

See Doc. 70. Counsel failed to follow both Local Rules and Federal Rules when he requested

extension    he even altered an email to mislead the Court about plaintiff’s sincerity (Doc. 74;
         Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 2 of 13



contra Doc. 80). Forty days of silence later, defense counsel asks to be “relieved” from the

requirement of the Local Rules which he never observed and not to communicate with plaintiff

but through email. This motion squarely demonstrates Defendants’ commitment not to enable

this litigation to proceed as it should    economically, speedily, and inexpensively.



                                              ARGUMENT

        Defendants’ argument is spurious             counsel assembles out-of-context quotes and

misguided statements to disguise two facts: (i) Defendants’ near-complete lack of engagement in

this litigation; and (ii) defense counsel does not take plaintiff seriously.



    1. Counsel Wishes Never to Communicate with Plaintiff Because He (Ostensibly) Fails to
       Take Plaintiff’s Claims Seriously


        Defense counsel offers to the Court an email (Doc. 75, p. 2), where he appears to be

genuinely concerned about his health and family. Plaintiff is sympathetic to counsel’s worries in

light of the ongoing crisis. Here, however, counsel’s argument is misplaced and misguided because

this case could proceed nonetheless       if only counsel took plaintiff seriously.

        Defense counsel did send the message he offers to the Court          except not “upon learning

that the plaintiff intended to meet with defense counsel in person” but when he read plaintiff’s

response to Defendants’ motion to quash (Doc. 70). Plaintiff filed his response at 9:36 pm on

April 1; counsel responded at 9:13 am on April 2.

        Counsel realized that plaintiff understands counsel’s near-absolute disregard of Local

Rules. Counsel never responded to plaintiff’s response in substance but the Court later warned


                                                                                                    2
         Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 3 of 13



counsel that he must comply with Local Rules (Doc. 72). Counsel nonetheless filed the following

motion for protective order. Plaintiff offered counsel an opportunity to withdraw his filing but

counsel declined (Exhibit 1).

       Counsel first learned that plaintiff wants to meet in person to discuss the case management

plan not in April, but in February. Defendants’ resisted a meet-and-confer despite an oral

agreement to convene in March. A standard practice in litigation, parties hold a 26(f) conference

not via email but in-person or telephonically. Plaintiff made it clear, albeit orally, that parties

should meet in person. After the pandemic occurred, counsel was fully aware at all times that

plaintiff proposed meeting virtually   at least three times. Plaintiff also organized a secure Zoom

meeting room for that purpose, sent counsel a link, and was willing to accommodate counsel’s

schedule. Counsel ignored all such proposals.

       Counsel also did not offer his entire email to the Court. The fragment he did attach is

humanizing     but the entire communication offers a fuller picture. The full excerpt of this

communication is on file [Doc. 80-2, p. 1-6]. In the fragment counsel did not attach, he: (i)

threatened plaintiff with police; (ii) declared that he would “accept any further telephone calls

from [plaintiff]   one month after the last call counsel accepted; and (iii) claimed he received no

phone calls from plaintiff. Counsel only made these statements to discourage plaintiff from having

“the case decided on the merits”. Why else would he mention police?



                       I have also notified the Guilford police of your activities, so
               that they will be prepared if there is any difficulty.

                      Contrary to your statement, I received no calls from you
               yesterday on either the office or the cell phone. I checked again just
               now and there are no messages from you on either phone.

                                                                                                 3
         Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 4 of 13




                      Consequently, I will not accept any further telephone calls
               from you.


       Plaintiff did call counsel that day three times       on 1:34pm; 2:05pm; and 4:01pm.

Plaintiff could offer screenshots to the Court but they can be altered. Instead, an affidavit is

attached to this motion.

       Counsel tried to reconcile all facts he offered to the Court while not saying anything false,

which he knows he must not do. But it cannot be that one person calls the other three times, and

the other person receives zero      unless counsel has blocked plaintiff’s number, turned off his

phone, or otherwise contrived a situation where he indeed would not receive plaintiff’s phone calls.

       Simply blocking plaintiff’s phone would render all statements counsel made true          that

“there were no voicemail messages from the plaintiff on that day on either the office or cell phone”;

that “defense counsel did not have any missed calls on his cell phone”; and that “defense counsel

did not receive any calls, messages, or missed calls from the plaintiff during the week of March 30,

2020”. But willful blindness is no excuse. If counsel were correct about plaintiff’s insincerity, why

parties have not spoken over telephone since March 5, despite plaintiff’s obvious inclination to

communicate with counsel?

       To plaintiff, counsel made the following speculative statement: “I am not suggesting that

you are lying when you say these things occurred; it may be that you honestly believe what you

say, but the objective facts are otherwise.”

       Throughout that very conversation, plaintiff repeated that parties have not met or

conferred, and made no progress in resolving this action. Yet counsel argues he “has spoken to the

plaintiff via telephone on numerous occasions since the beginning of this litigation”. Plaintiff

                                                                                                   4
         Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 5 of 13



pointed out to counsel five days before: “Communication, by definition, is two-sided, Pat.”.

[emphasis original]

       Counsel correctly points out that he responded to plaintiff’s emails. But one purposeful

email trumps a hundred messages intended to solve nothing. Counsel says he is “very busy with

many matters that are on a more urgent time schedule than this case”. He was able, however, to

file a derogatory motion for protective order     designed solely to harass plaintiff    precisely at

11:35 p.m. on a day counsel knew plaintiff would (i) be working on a response to Defendants’

request for extension; (ii) notice the filing immediately; (iii) experience unease at counsel’s

unsubstantiated allegations. Counsel was correct about all three statements.

       The conclusion is simple Defendants have no interest in discussing plaintiff’s claims, and

approaching this litigation in an organized fashion, as parties must do under Fed. R. Civ. P. 26.



   2. Counsel Fails to Accept That the Fact Pattern He Constructed May Be False         Only on
      the Record While He Controls All Relevant Facts


       Counsel colorfully writes: “plaintiff’s recent e-mail communications with defense counsel

also demonstrate that the plaintiff’s interpretation of conversations and events, to put it most

charitably, is often at variance with the facts.” Under Fed. R. Civ. P. 11(b), Counsel represented to

the Court that his statements have evidentiary support formed after an inquiry reasonable under

the circumstances, to the best of his knowledge, information, and belief. But has defense counsel

made any inquiry into plaintiff’s claims? Have Defendants even understood plaintiff’s claims? The

record suggests a square “no”. Defendants failed to file a timely answer to plaintiff’s complaint

within seventy-five days, though counsel procured an extension from plaintiff by


                                                                                                    5
         Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 6 of 13



misrepresentation. Defendants failed to (i) file a timely motion for extension; (ii) explain why the

original time was insufficient to prepare an answer; and (iii) follow any Local Rule governing

motions for extension of time. They did not attempt to establish excusable neglect under Fed. R.

Civ. P. 6(b)(1). Nor could they.

       Plaintiff’s theory of the case may be at variance with the facts     but with those facts that

counsel offered to the Court. Counsel has tightly controlled relevant information that would

support plaintiff’s claims, as is his practice as defense counsel for Yale University since 1991.

       Bagley squarely demonstrates how impenetrable is the wall counsel constructs and

maintains in each case. In Bagley, plaintiff alleged an unlawful termination of employment as

professor at Yale School of Management. After three years of aggressive discovery battles,

Plaintiff’s attorneys uncovered that, to quote Judge Height, Yale was “’leisurely’ in the pace of its

litigation holds”. Counsel long maintained that hold notices are immune from discovery under

attorney-client privilege, an assertion the Court described emphatically as “something of a stretch”,

granting a motion to compel Yale to produce notices. Motions to compel, memoranda in support,

responses, and court orders on compelling discovery occupy 51 entries on the 205-entry docket.

Parties stipulated a dismissal after 3.5 years of litigation after limited discovery took place. Bagley

v. Yale University, 318 F.R.D. 234 (D. Conn. Dec. 22, 2016).

       Meanwhile, this Court’s order on pretrial deadlines mandates that “discovery shall be

completed within 6 months after the filing of the complaint”, unless otherwise ordered.

       Counsel alleged plaintiff is “at variance with the facts” not because plaintiff is at variance

with the facts but because he knew plaintiff misunderstands the difference between his role as

counsel from the Court’s role in these proceedings. (Not anymore.) Counsel was saying, to


                                                                                                     6
             Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 7 of 13



summarize a thousand words in ten: “Jakub, even the Judge disagrees with you. Withdraw the case”.

This approach is not a one-time occurrence: defense counsel previously made false representations

to plaintiff [e.g. Doc. 80, p. 22-23; procuring a month-long extension by recommending a waiver

of service because plaintiff’s service was “not permitted”] to gain an advantage, in violation of Rule

4.3 of Connecticut Bar Association’s Rules of Professional Conduct. Plaintiff prefers this litigation

proceeds with facts, supplied by both sides and not cherry-picked by counsel.



       3. Yale University Policies and Yale University Reality Are Uncorrelated, Which This Case
          Is About


           Counsel makes yet another out-of-context assertions that lack evidentiary support [Doc.

75, p. 4-6]. Plaintiff agrees that Yale University’s policies should not apply differently to him than

to any other student at Yale; regrettably, Yale University policies are at variance with Yale

University reality. Plaintiff also agrees that Federal and Local Rules of Civil Procedure should not

apply differently to him than to any other attorney. Counsel’s consistent pattern of rule-shopping

[Doc. 80, p. 33] makes plaintiff question whether that assertion is mutual.



           Counsel asserts that plaintiff misled the Court about his psychiatric treatment. (Why

would plaintiff do that?). Previously, plaintiff was forced to seek Court’s help to obtain one visit to

receive one prescription that Yale Health has forgotten about. Plaintiff never asked for more than

one prescription, was ready to pay for a visit, and still sees no indication on MyChart 1 that his

status changed          but his emails were never answered. When plaintiff sought clarification, his



1
    MyChart is an online patient portal used at Yale Health that allows patients to manage their healthcare information.
                                                                                                                      7
              Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 8 of 13



psychiatrist at Yale Health, Dr. Paxton, never responded. This Court kindly agreed to hear

plaintiff’s motion 24 hours after filing.

            The only explanation plaintiff ever received from Yale Health was in this Court, when

counsel filed an affidavit from Dr. Paxton three minutes before the telephonic conference on March

5. In doing so, counsel obtained plaintiff’s confidential medical records without a court order or a

subpoena, in clear violation of both federal privacy laws and HIPAA policies at Yale University

[Doc. 80, p. 41]. Detailed notes from sessions with a psychiatrist         which plaintiff himself never

knew exist          are probably the most sensitive personal information anyone at Yale could ever see.

            One day after counsel learned that plaintiff understands this was a serious violation, he

moved to seal the conference transcript he previously ordered [Doc. 59]. In his motion, counsel

stated: “Yale University strives to protect the confidentiality of all of its students, including the

plaintiff”.

            When private information helps Yale administrators, it is readily available. When the

opposing party requests even less personal information, Yale “respecting patients’ and clinical

research subjects’ rights to maintain the privacy of their health information and ensuring

appropriate security of all protected health information” 2. Not only this plaintiff experienced Yale’s

double confidentiality standard. In P. 3, plaintiff alleges Yale New Haven-Hospital disclosed her

confidential treatment information to Yale College, triggering an involuntary withdrawal for

medical reasons. This case is pending in this Court before Judge Squatrito. P. v. Yale University, et

al, No. 3:19-cv-00315-DJS (D. Conn.). Anecdotal examples are common among Yale

undergraduate. Plaintiff’s experience with security measures employed to protect student


2
    Quote from: https://hipaa.yale.edu/
3
    Plaintiff in that case is identified with initials only.
                                                                                                      8
         Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 9 of 13



information also questions how Yale genuinely protects this information. Plaintiff will address

Defendants’ conduct in a separate filing.

       Counsel suggests that information plaintiff seeks is confidential because it is relating to

other students. He advanced that argument in other cases where he represented Yale             also in

Bagley, where he sought to have every individual document reviewed prior to disclosure. But

student records protected by FERPA are generally discoverable in litigation. 34 CFR § 99.31.

Confidentiality of information revealed in discovery is protected by this Court’s Standing

Protective Order [Doc. 8]. Plaintiff also sent a signed confidentiality agreement to counsel two

days ago. If counsel objects to such disclosure, plaintiff will move to compel as he believes the

balancing test developed in Rios is in favor of plaintiff’s request. Rios v. Read, 73 F.R.D. 589

(E.D.N.Y., 1977). Plaintiff’s experience suggests that Defendants simply do not know where such

information is     or, in this instance, whether it exists at all. Yet, Counsel had little qualms about

protecting student privacy where he obtained plaintiff’s medical records.

       Nonetheless, Defendants maintain that Plaintiff misled the Court about his treatment.



   4. Counsel Paints Plaintiff as Not Believable, and Now Asks for the Final Step to Dispose of
      This Case


       Counsel alleges that plaintiff was insincere with him about how much time counsel

afforded him before filing a motion for extension.



                        “That the plaintiff could make this two hour error, despite
                 having received the paralegal’s email less than 24 hours earlier and
                 despite the fact that the first email was positioned immediately
                 below the plaintiff’s response demonstrates that the plaintiff has

                                                                                                     9
        Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 10 of 13



               great difficulty reporting events accurately, even when he has a
               written document to rely on.”


       In reality, he presented an altered email to the Court solely to demonstrate plaintiff’s lack

of credibility. Counsel certified that his motion was not being presented for any improper purpose,

and that factual contentions have evidentiary support to the best of counsel’s knowledge and belief,

formed after an inquiry reasonable under the circumstances. Plaintiff addressed this instance in a

motion for sanctions he filed with the Court yesterday [Doc. 80, p. 26-30].



   5. Counsel Falsely Suggest Plaintiff Misunderstands the Law and Should Not Be Permitted
      to Have His Case “Decided on The Merits”


   Counsel asserts plaintiff misunderstands and misuses the law. Specifically, counsel points to

plaintiff’s subpoena that he informally objected to. (Plaintiff did not proceed with that subpoena.)



                        This scheduling of a non-party deposition for April 17
               suggests a significant misinterpretation of this Court’s order, which
               clearly contemplated that no witness would be questioned until after
               the Governor’s emergency order had been rescinded.


       A true copy of subpoena counsel refers to is attached. What counsel refers to as “a non-

party deposition” is, in fact, a subpoena for production. Defense counsel is an experienced litigator

and he clearly distinguishes different types of subpoenas. So does this plaintiff, no matter his pro

se status, because he could find no other way to defend his rights but to appear in this very Court,

and continually learn its rules.




                                                                                                  10
        Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 11 of 13



       Counsel maintains that, by order of the Court, no witness would be questioned until the

Governor’s order has been rescinded. But the Court order stated that in-person depositions would

be scheduled after the order has been lifted, not that no witness could in any way be questioned

[Doc. 72]. The Court’s rationale was not to halt discovery but to protect the individuals involved

in depositions from coronavirus, an obvious concern with which this plaintiff is sympathetic. To

that end, plaintiff suggests a discovery schedule that minimizes in-person exposure while permits

discovery to proceed. As parties have not met or conferred, plaintiff will make this specific request

at a case management conference between the parties.

       Counsel maintains that no witness would be questioned until the Governor’s order has

been rescinded. But Fed. R. Civ. P. 45(c)(2) enables parties to agree to produce items

electronically. “Under the current rule, parties often agree that production, particularly of

electronically stored information, be transmitted be electronic means. Such arrangements facilitate

discovery, and nothing in these amendments limits the ability of parties to make such

arrangements.” Fed. R. Civ. P. 45 Advisory Committee's Note to 2013 Amendment. Plaintiff even

preferred electronic production, as it helps to save resources to all parties. Hence the “REMOTELY

OR VIRTUALLY” note on the subpoena form.

       Counsel refers to no more than 15 emails in one particular student’s inbox, which plaintiff

sought through subpoena, as “a very broad collection of documents”. Counsel has, most likely,

never inspected these emails; plaintiff is skeptical whether they exist at all. Counsel might oppose

a discovery request to produce such emails, if submitted as such, because it is “unduly

burdensome” and that such documents “cannot be produced in the time provided”. Such general

objections have no place in civil discovery     a general indication plaintiff outlined yesterday


                                                                                                  11
         Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 12 of 13



because they violate the letter and spirit of the Federal Rules of Civil Procedure. This approach is

best expressed in Judge Mark Bennett’s scathing critique of boilerplate in litigation. Liguria Foods,

Inc. v. Griffith Laboratories, Inc., 2017 WL 976626 (N.D. Iowa Mar. 13, 2017).

        Yet still, counsel maintains plaintiff’s subpoena is “a significant misinterpretation of this

Court’s order”. Plaintiff would prefer to engage in cooperative discovery; however, in light of

plaintiff’s motion filed yesterday [Doc. 80] and counsel’s discovery track record, plaintiff believes

such cooperation is not possible.



                                         FINAL STATEMENT

        Counsel provides these exclusively written statements, and many more that plaintiff will not

address unless asked by the Court because they are so plainly incorrect, and concludes his request

to continue communicating with plaintiff via email.

        “There can be no doubt that misinterpretations arise more readily from oral

communications than from written ones,” counsel authoritatively declares. Simply put, defense

counsel fails to take this plaintiff seriously.

        On the other hand, Yale University taught plaintiff how important effective

communication is. The idea that two parties with interests so opposing could possibly resolve a

dispute by email was never discussed as inconceivable. In other words, the idea that parties could,

let alone should, be compelled to communicate solely via email is a “product of delusion or

fantasy”. The relief Defendants seek is implausible on its face, and must be denied. Ashcroft v. Iqbal,

556 U.S. 662 (2009).




                                                                                                    12
        Case 3:20-cv-00133-JCH Document 81 Filed 04/20/20 Page 13 of 13



       Defendants’ frivolous motion is intended solely to thwart discovery after counsel realized

that plaintiff may be, at least in part, correct about his claims. Defendants provide implausible and

speculative arguments to support their request; they claim that “plaintiff is prone to making

inaccurate and contradictory statements on a repeated basis,” or that “there can be no doubt that

misinterpretations arise more readily from oral communications than from written ones”. Plaintiff

is genuinely impressed with defense counsel’s ability to generate such statements. Nonetheless,

Defendants must not file similar motions again. Yale Law School is the best law school in the

country; plaintiff expects Yale University lawyers to do better. Plaintiff is committed to the same

standards of litigation.



                                          CONCLUSION

       For the reasons stated above, Defendants’ motion for protective order is baseless and must

be denied. Defendants should not be permitted to offer further frivolous motions to this Court.

Plaintiff respectfully requests that this Court considers Defendants’ motion when it decides on

plaintiff’s motion for sanctions [Doc. 80].



                                                              Respectfully submitted,
                                                              /s/ Jakub Madej

                                                              Jakub Madej
                                                              The Plaintiff

                                                              65 Dwight St
                                                              New Haven, CT 06511
                                                              j.madej@lawsheet.com
                                                              Telephone: (203) 928-8486
                                                              Facsimile: (646) 776-0066
                                                              Fax: (203) 902-0070


                                                                                                  13
